Citation Nr: 1605565	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for osteoarthritis, right acromioclavicular joint for the period prior to August 23, 2010.  

2.  Entitlement to a rating in excess of 30 percent for osteoarthritis, right acromioclavicular joint for the period since August 23, 2010.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for a skin disorder.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder.

5.  Entitlement to service connection for a chronic low back disorder.

6.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.  These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, a right shoulder disorder has been manifested by pain and limitation of motion of the major extremity to midway between the side and shoulder level.

2.  In September 2008, the RO denied for entitlement to service connection for a low back disorder and a claim to reopen service connection for a skin disorder.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the rating decision.  Therefore, the decision became final.
 
3.  The evidence associated with the claims file since the September 2008 rating decision supports reopening the claims for low back and skin disorders.

4.  The Veteran did not sustain a low back injury or disease during service.  A current low back disorder, diagnosed as chronic lumbosacral strain with mild lower lumbar facet arthropathy, is not causally or etiologically related to service, to include any injury or event therein.

5.  The Veteran did not develop a skin disease during service.  A current skin disorder, diagnosed as a skin rash, is not causally or etiologically related to service, to include any injury or event therein.

6.  A diagnosis of fibromyalgia has not been shown.


CONCLUSIONS OF LAW

1.  A 30 percent rating, but no more, for osteoarthritis, right acromioclavicular joint for the period prior to August 23, 2010, have been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71, Diagnostic Codes (DCs) 5003, 5010, 5201 (2015).

2.  A rating in excess of 30 percent for osteoarthritis, right acromioclavicular joint for the period since August 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71, DCs 5003, 5010, 5201 (2015).

3.  The September 2008 rating decision which denied for service connection for a low back disorder and a claim to reopen service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
4.  The evidence received since the September 2008 rating decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The evidence received since the September 2008 rating decision is new and material and the claim for service connection for skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  A chronic low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

7.  A skin disorder was not incurred in or aggravated by service, nor is it due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

8.  Fibromyalgia was not incurred in or aggravated by service; fibromyalgia is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, the Board observes that the Veteran is right handed; thus, his right shoulder is his dominant, or major shoulder.  For the entire period on appeal, the right shoulder disability has been rated under DCs 5201 and 5010.

Under DC 5201, limitation of motion at shoulder level warrants a 20 percent evaluation for the major extremity, limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major extremity, and limitation of motion to 25 degrees from the side warrants a maximum 40 percent evaluation for the major extremity.  Normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level, normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

DC 5010 governs ratings for arthritis due to trauma and directs the rater to apply DC 5003.  Under DC 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  The shoulder is considered a major joint.  38 C.F.R. § 4.45.

In an October 2002 VA examination, right shoulder abduction and flexion were reported to 180 degrees, and internal and external rotation to 90 degrees.  In a February 2005 VA examination, forward flexion was limited by pain to 100 degrees, abduction was limited by pain to 90 degrees, external rotation was to 70 degrees with pain, and internal rotation was to 35 degrees with pain.

Private treatment records show "good" range of motion of the right shoulder in July 2004.  In August 2004, range of motion testing revealed active forward elevation to 150 degrees with pain, abduction was to 120 degrees with pain, external rotation was to 45 degrees.  VA treatment records of November 2007, forward flexion was to 80 degrees, abduction was to 80 degrees, and external rotation was to 10 degrees.  The examiner noted that the Veteran's motion was guarded due to pain.  

An April 2008 private treatment record notes a treatment goal of increasing active range of motion of the shoulder to 130 degrees flexion, 90 degrees abduction, and 65 degrees external and internal rotation, and of increasing passive range of motion to 145 degrees flexion and 100 degrees abduction.  The note indicates that the goals were not met.  In June 2008, his right shoulder flexion was to 90 degrees.  Abduction was to 50 degrees, and internal and external rotation were to 45 degrees.  A January 2009 VA treatment note shows that right shoulder abduction was to 90 degrees, forward flexion was to 95 degrees, and external rotation was to 20 degrees.

In a June 2009 VA examination, the Veteran denied flare-ups, swelling, or grinding.  He endorsed pain all day and popping.  He noted that he stopped working in approximately 2003 due to his shoulder disorder.  Upon physical examination, strength was 5/5 tenderness to palpation was noted.  Forward flexion was to 80 degrees, abduction was to 80 degrees, and internal and external rotation was to 40 degrees, all with pain.

In an August 2010 VA examination, he reported pain and as many as two flare-ups per week, lasting about half the day until he could go to sleep.  He was not able to lift more than a coffee cup or the mail with his right arm, or reach anything over his head.  On clinical examination, there was pain to palpation.  There were no signs of edema, weakness, fatigue, or lack of endurance.  Range of motion testing revealed right shoulder flexion to 90 degrees with pain.  Right shoulder abduction was to 45 degrees with pain.  Internal rotation was to 45 degrees with pain, and external rotation was to 20 degrees with pain. 

After review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the criteria for a 30 percent rating, but no more, have been met.  The Veteran's right shoulder disability has been manifested by pain, limitation of flexion, at worst, to 80 degrees, and limitation of abduction, at worst, to 50 degrees.  As the evidence supports that right (major) shoulder range of motion has been limited to midway between the side and shoulder level throughout the appeal period, a 30 percent rating is warranted.  In particular, range of motion findings in November 2007, June 2008, June 2009, and August 2010 support a 30 percent rating.

However, the criteria for a rating in excess of 30 percent have not been met or more nearly approximated for any period.  As noted, abduction has been limited to no worse than 50 degrees.  Limitation of abduction or flexion to 25 degrees or worse is required for the highest 40 percent rating.  The evidence does not support such a finding at any time during the appeal period.  

The Board has also considered whether a higher rating would be warranted under any other diagnostic code during the periods on appeal.  DC 5003 would not provide him a higher rating, as 20 percent is the highest rating available.  
Ankylosis has not been found in any of the examinations throughout the appeal period; thus a higher rating is not warranted under DC 5200.  DCs 5202 and 5203 are also not applicable as there have been no findings of any additional impairments of the humerus, clavicle, or scapula.  Thus, for the entire initial rating period on appeal, a 30 percent rating, but no higher, is warranted.  

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that a higher rating is warranted prior to August 2010 but not after.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The record does not establish that the rating criteria are inadequate. 

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such pain and limitation of motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as limitation of motion.  Mauerhan, 16 Vet. App. at 443. Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  


Claims Based on New and Material Evidence to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a skin disorder was denied by the Board in a June 2004 decision, which became final when issued.  Subsequently, the RO denied a claim to reopen the skin disorder in September 2008 on the basis that no new and material evidence had been submitted.  The same rating decision denied a claim for a low back disorder on the basis that no nexus to service was demonstrated.  The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal.  There was also no evidence received that pertained to the claims within one year of the issuance of the decision.  Therefore, the September 2008 rating decision became final.

The evidence received since the September 2008 rating decision includes a November 2010 VA examination of the low back and skin, which clarifies the diagnoses for both disorders and provides medical opinions as to the etiology of the disorders. This evidence is not cumulative and redundant of the evidence previously considered in September 2008, as there had been no diagnosis for either condition at that time.  The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence.  

Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claims.  Accordingly, new and material evidence has been presented to reopen the previously denied claims for service connection for low back and skin disorders.  The appeals are granted to this extent.

Service Connection Claims

Having reopened the claims for low back and skin disorders, the Board will now address the claims on the merits.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, none of the claims on appeal are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases 
In this case, as above, none of the claims on appeal are listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

 Low Back Disorder

Post-service evidence reflects reported low back symptomatology starting as early as 1995.  At an April 2002 private treatment visit, the Veteran reported occasional low back "stiffness" having its onset in approximately 1997; however, there was no diagnosis at that time.  A November 2004 VA treatment record notes that the low back was benign and he had full range of motion.  A December 2007 X-ray was negative for a low back diagnosis.  A February 2008 VA treatment note showed that he had chronic shoulder pain and was now developing low back pain.  He related low back pain to his service in Vietnam during an April 2008 private treatment visit.  The assessment was subjective complaints of low back pain and decreased range of motion.  

An October 2009 statement from a VA physician noted that the Veteran has been under his care for over one and a half years, and had a long history of low back pain.  The VA physician remarked that the Veteran "will probably continue to have back pain indefinitely" but did not provide an underlying diagnosis or relate the low back pain to service.  In a November 2010 VA examination, he reported back pain since 1995 which he attributed to sleep on the cots in service.  He was diagnosed with chronic lumbosacral strain with mild lower lumbar facet arthropathy.  Even though he was not diagnosed with a chronic low back disorder until 2010, the Board will assume that he experienced symptoms as early as 1995, as he reported.  Therefore, a current low back disorder is currently shown.

Nonetheless, the evidence does not reflect an in-service incurrence or injury related to the back.  Specifically, service treatment records do not contain any treatment for or complaints for a low back disorder.  The April 1970 Report of Medical Examination, conducted upon separation from service, is negative for low back problems.  Further, the Veteran did not report any problems related to his low back on the April 1970 Report of Medical History.  Chronological reports of medical treatment document his shoulder injury throughout his service, but never implicate the low back.  

As the second element (in-service incurrence) is not demonstrated with respect to the low back, the medical evidence does not support the claim for service connection.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

The Veteran has maintained that his back bothered him in service due to sleeping on the cots.  The next question is whether there is a causal relationship between his current low back lumbosacral strain and service.  During the development of the claim, the Veteran underwent a VA examination in November 2010 which addressed the nexus issue.  

Specifically, after performing a clinical examination, reviewing X-ray findings, reviewing the Veteran's medical history, and listening to the reported symptomology, the examiner opined that the current low back disorder was not related to service.  The rationale was that there were no complaints or treatment regarding low back pain in the service treatment records or for many years after separation from service.  Further, the examiner opined that the current disorder was mild, and "one would expect more significant findings on x-ray for a condition that had existed for [more than 30] years."  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the examiner's opinion to be of great probative value and the medical evidence does not support a nexus between current complaints and active duty.

The Board has considered the Veteran's statements asserting a nexus between his current low back complaints and active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Board finds that he is competent to report symptoms of low back pain, his statements as to nexus are not competent.  

As a lay person without any medical training, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as whether his claimed low back symptoms are related to any events or injuries in service, nearly 30 years prior to the onset of such symptoms.  Therefore, his assertion that his low back disorder is related to service is insufficient to establish a nexus for service connection purposes. 

In sum, the Board finds that the low back disorder is not related to service.  The Board assigned higher probative value to the November 2010 VA examiner's conclusion that the disorder is not related service.  The November 2010 examination report relied on sufficient facts and data, provided a rationale for the opinion, and contains sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Skin Disorder

Post-service evidence reflects a reported skin rash as early as 1981.  In a March 2002 VA Agent Orange screening examination, the Veteran reported experiencing blackheads on his chest.  At that time, he noted that the onset was in approximately 1981 and that it was treated with an over the counter topical ointment.  In January 2004, he complained of a skin rash.  Clinical evaluation revealed bumps on the chest and itching near the right elbow.  While there has never been a clear diagnosis, the Board will accept for purposes of this decision that the Veteran has a skin rash.

Nonetheless, the evidence does not reflect an in-service incurrence or injury related to the skin.  Specifically, service treatment records do not contain any treatment for or complaints of a skin rash.  The April 1970 Report of Medical Examination, conducted upon separation from service, is negative for skin problems.  The Veteran did not report any problems related to his skin on the April 1970 Report of Medical History.  

Chronological reports of medical treatment document his shoulder injury throughout his service, but never implicate any complaints or concerns regarding the skin.  As the second element (in-service incurrence) is not demonstrated with respect to a skin rash, the medical evidence does not support the claim for service connection.  See Kahana v. Shinseki, 24 Vet. App. at 438.  

The Veteran has maintained that his skin rash in service was due to Agent Orange exposure.  The Form DD-214 shows that he served in the Republic of Vietnam.  Exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  However, the only identified skin disorder, blackheads on the chest, is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e).  Therefore, medical nexus may not be presumed as a matter of law and the claim cannot be granted on a presumptive basis.  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042-44 (Fed. Cir. 1994).  As noted above, there were no in-service complaints of, treatment for, or a diagnosis related to the skin.

Nonetheless, the Veteran has asserted that he has had a rash since service that was typically manifested in a dry and itchy area on his elbows during the warmer months.  The question is whether there is a causal relationship between his current reported complaints and service.  

Turning again to the November 2010 VA examination, the examiner found no clinical or objective findings of dermatitis or skin rash.  Based on the clinical history and the current findings, the examiner opined that that the rash, as described by the Veteran, was less likely than not related to service, to include his presumed exposure to herbicides.  The rationale was that there is no evidence of a chronic rash in service or for more than 30 years after separation, and there was no clinical evidence of a rash at the time of examination.  

As above, the examination was adequate for evaluation purposes.  The examiner accepted the Veteran's characterization of the rash, although it was not present at the time of the examination, and rendered an opinion based on his medical expertise.  The Board also places significant probative value on the fact that there is no contradicting medical evidence of record.  

Moreover, despite the Veteran's lay statements asserting a nexus between his skin disorder and active duty service, he lacks the medical training and expertise to provide a medical opinion on whether his claimed skin rash is related to any events or injuries in service, including Agent Orange exposure.  Therefore, his assertion that his skin is related to service is insufficient to establish a nexus for service connection purposes. 

In sum, the Board finds that a skin disorder is not related to service.  The Board assigned higher probative value to the November 2010 VA examiner's conclusion that the disorder is not related service.  The November 2010 examination report relied on sufficient facts and data, provided a rationale for the opinion, and contains sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin disorder, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Fibromyalgia

Service treatment records do not contain any treatment for or complaints related to fibromyalgia.  The April 1970 Report of Medical Examination, conducted upon separation from service, is negative for problems related to fibromyalgia or any symptoms reasonably attributed to fibromyalgia.  The Veteran did not report any symptoms consistent with fibromyalgia on the April 1970 Report of Medical History.  Chronological reports of medical treatment document his shoulder injury throughout his service, but never implicate any complaints or concerns regarding fibromyalgia.

After a review of all the lay and medical evidence of record, the weight of the evidence supports a finding that the Veteran has not been diagnosed with fibromyalgia.  Specifically, VA outpatient clinical and laboratory records dating from approximately 2002 to the present do not confirm fibromyalgia or any condition or diagnosis related to it.  No complaint or reference to fibromyalgia is recorded in any clinical data of record.  

Significantly, an April 2011 VA treatment note shows that the Veteran's physician attempted to contact him regarding his medical concerns.  The note states, "I also related that I noticed that he had questions about fibromyalgia.  I have not made that diagnosis for him at this time."  Another note the following day states, "I called and spoke to him about fibromyalgia.  I don't think he has that syndrome because his pain is in [his] joints."  This evidence weighs against a diagnosis of fibromyalgia.

The Veteran's lay statements that he has fibromyalgia go beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of laboratory tests, imaging studies and other clinical findings.  Thus, whether he has fibromyalgia or a disease or injury manifested by such requires specialized training for a determination and is not susceptible of lay opinion.  Therefore, his statements alone cannot be accepted as competent medical evidence.

The weight of the competent evidence shows that the Veteran does not, in fact, have a current disability of fibromyalgia.  The record does not reflect any medical evidence to refute the VA physician's determination that the Veteran does not currently have fibromyalgia.  Because the criteria for current disability have not been met, the preponderance of the evidence is against the claim for service connection for fibromyalgia, the benefit of the doubt doctrine is not for application, and the appeal is denied.

Duties to Notify and to Assist

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim, (2) inform the veteran about the information and evidence that VA will seek to provide, and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Regarding the claims based on new and material evidence, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Regarding the service connection claims, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in January 2008 and July 2010.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  

As the other claim concerns initial ratings and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, Social Security Administration records, and the Veteran's statements.  

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither he nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 30 percent rating, but no more, for osteoarthritis, right acromioclavicular joint for the period prior to August 23, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 30 percent for osteoarthritis, right acromioclavicular joint for the period since August 23, 2010, is denied.  

New and material evidence having been received, the claim for service connection for a skin disorder is reopened.

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.

Service connection for a chronic low back disorder is denied.

Service connection for a skin disorder, to include as due to Agent Orange exposure, is denied.

Service connection for fibromyalgia is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

Here, the Veteran has been in receipt of a 100 percent rating since October 2005 and is entitled to special monthly compensation from April 2010.  Nonetheless, the record reflects that he is currently unemployed and he has related his unemployment to his right shoulder disability.  Therefore, the issue of a TDIU will be remanded for further development.  If he does not wish to proceed with this issue, he should inform the RO in writing.

Accordingly, the case is REMANDED for the following actions:

1. Provide the appropriate VCAA notice relating to a claim for TDIU.

2.  Obtain VA clinical related to the claim on appeal and associate them with the claims file.

3. Forward the Veteran's claims file to a vocational or similar specialist for an opinion regarding the Veteran's employability. Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing specialist.

 The specialist should provide an opinion as to the effect of the Veteran's service-connected right shoulder disability on his ability to secure (obtain) and follow (maintain) substantially gainful employment. The specialist should also review the relevant evidence in the claims folder, to include any prior VA medical examinations and SSA disability records, in the course of rendering any opinion. Thereafter, the specialist should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right shoulder disability renders him unable to secure (obtain) substantially gainful (including sedentary) employment?

 In rendering these opinions, the specialist should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any nonservice-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Thereafter, adjudicate the issue of entitlement to TDIU based on the evidence of record. If the any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


